Citation Nr: 0808300	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability rating for 
bilateral hearing loss, rated as noncompensable disabling 
prior to December 15, 2004, and 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from October 1972 to October 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).   


FINDINGS OF FACT

1.  The average pure tone hearing thresholds on authorized 
audiological evaluation in February 2003 was 63 decibels in 
the right ear and 28 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 76 
percent in the right ear and 100 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the February 
2003 VA examination correspond to category IV, and the scores 
for the left ear correspond to category I.  

3.  The average pure tone hearing thresholds on authorized 
audiological evaluation in December 2004 was 76 decibels in 
the right ear and 38 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 56 
percent in the right ear and 84 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

4.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the December 
2004 VA examination correspond to category VIII, and the 
scores for the left ear correspond to category II.  



CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss prior to December 15, 2004, or a 
rating higher than 10 percent thereafter are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A September 2002 letter 
from the RO provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter adequately informed the veteran that he 
should submit any additional evidence that he has in his 
possession.  The veteran's claim arise from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded a disability 
evaluation.  The veteran had a hearing before a Veterans Law 
Judge in May 2004, however, that judge later retired.  The 
veteran has declined to have another hearing.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

During the hearing held in May 2004, the veteran testified 
that he had hearing loss which was worse in his right ear.  
He reported that tests at his job had shown that the hearing 
loss was severe.  He recounted that it was difficult for him 
to understand other people at his job without asking them to 
say things again.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The evidence which is of record includes reports from several 
privately administered audiology tests, however, the reports 
do not contain all information necessary to use them for 
rating purposes, and it is unclear whether they were 
administered under the specific standards required for rating 
purposes.  For example, on testing in May 2004, it was noted 
that normal speech testing could not be conducted due to ear 
pain.  

On the authorized audiological evaluation by VA in February 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
65
65
LEFT
15
20
25
30
35

The average pure tone hearing thresholds on authorized 
audiological evaluation in February 2003 was 63 decibels in 
the right ear and 28 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 76 
percent in the right ear and 100 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the February 
2003 VA examination correspond to category IV, and the scores 
for the left ear correspond to category I.  The intersection 
point for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for the 
noncompensable rating which the RO assigned.  In addition, an 
exceptional pattern of hearing loss which would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable initial disability rating for bilateral hearing 
loss prior to December 14, 2004, are not met.  

On the authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
75
80
LEFT
30
35
35
35
38

The average pure tone hearing thresholds on authorized 
audiological evaluation in December 2004 was 76 decibels in 
the right ear and 38 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 56 
percent in the right ear and 84 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the December 
2004 VA examination correspond to category VIII, and the 
scores for the left ear correspond to category II.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the 10 percent rating which the RO assigned effective 
from the date of that examination.  In addition, an 
exceptional pattern of hearing loss which would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for an 
initial disability rating higher than 10 percent for 
bilateral hearing loss are not met.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his hearing loss interferes 
with his job.  However, he has been able to continue working, 
and there is no indication that he lost substantial amount of 
time from work.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).
disability.  


ORDER

Entitlement to a higher initial disability rating for 
bilateral hearing loss, rated as noncompensable disabling 
prior to December 15, 2004, and 10 percent disabling 
thereafter is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


